        Case 19-10220               Doc 4           Filed 05/10/19 Entered 05/10/19 09:22:58                      Desc Ch 7 First
                                                        Mtg I/J No POC Page 1 of 2
Information to identify the case:
Debtor 1              Robert Ray Thibodeaux                                             Social Security number or ITIN        xxx−xx−1655
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Texas
                                                                                        Date case filed for chapter 7 5/9/19
Case number:          19−10220


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Robert Ray Thibodeaux

2.      All other names used in the
        last 8 years

3.     Address                               5035 Shelley Drive
                                             Beaumont, TX 77705

4.     Debtor's attorney                         Frank J. Maida                                     Contact phone (409) 898−8200
                                                 Maida Clark Law Firm, P.C.                         Email ____________________
       Name and address                          4320 Calder Avenue
                                                 Beaumont, TX 77706−4631

5.     Bankruptcy trustee                        Stephen J. Zayler                                  Contact phone (936) 634−1020
                                                 123 E. Lufkin Avenue                               Email ____________________
       Name and address                          PO Box 150743
                                                 Lufkin, TX 75915−0743
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
         Case 19-10220                     Doc 4          Filed 05/10/19 Entered 05/10/19 09:22:58                                             Desc Ch 7 First
                                                              Mtg I/J No POC Page 2 of 2
Debtor Robert Ray Thibodeaux                                                                                                                       Case number 19−10220


6. Bankruptcy clerk's office                     300 Willow                                                                       Hours open Mon−Fri 8am−4pm
                                                 Suite 112
     Documents in this case may be filed at this Beaumont, TX 77701                                                               Contact phone 409−839−2617
     address. You may inspect all records filed
     in this case at this office or online at
     www.pacer.gov.                                                                                                               Date: 5/10/19


7. Meeting of creditors                                  June 21, 2019 at 09:45 AM                                                Location:

     Debtors must attend the meeting to be               The meeting may be continued or adjourned to a                           87 IH−10 Suite 2−220, Beaumont,
     questioned under oath. In a joint case,             later date. If so, the date will be on the court                         TX 77707
     both spouses must attend. Creditors may
     attend, but are not required to do so.              docket.


8. Presumption of abuse                                  The presumption of abuse does not arise.

     If the presumption of abuse arises, you
     may have the right to file a motion to
     dismiss the case under 11 U.S.C. §
     707(b). Debtors may rebut the
     presumption by showing special
     circumstances.


9. Deadlines                                    File by the deadline to object to discharge or                                    Filing deadline: 8/20/19
                                                to challenge whether certain debts are
     The bankruptcy clerk's office must receive dischargeable:
     these documents and any required filing
     fee by the following deadlines.
                                                         You must file a complaint:
                                                         • if you assert that the debtor is not entitled to
                                                           receive a discharge of any debts under any of the
                                                           subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                           or

                                                         • if you want to have a debt excepted from discharge
                                                           under 11 U.S.C § 523(a)(2), (4), or (6).

                                                         You must file a motion:
                                                         • if you assert that the discharge should be denied
                                                           under § 727(a)(8) or (9).


                                                         Deadline to object to exemptions:                                        Filing deadline: 30 days after the
                                                         The law permits debtors to keep certain property as                      conclusion of the meeting of creditors
                                                         exempt. If you believe that the law does not authorize an
                                                         exemption claimed, you may file an objection.


10. Proof of claim                                       No property appears to be available to pay creditors. Therefore, please do not file a
                                                         proof of claim now. If it later appears that assets are available to pay creditors, the clerk
     Please do not file a proof of claim unless          will send you another notice telling you that you may file a proof of claim and stating the
     you receive a notice to do so.                      deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                                      The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                         not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                         exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                         www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                         debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                         objection by the deadline to object to exemptions in line 9.

NOTICE: Pursuant to L.R.B.P. 6007 the Trustee may announce at this meeting his intention to abandon specific property of the estate having a total value of not more than $1500.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                      page 2
